                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

ALLAN JOHN LOVE, JR.,

                     Plaintiff,                                 8:19CV387

       v.
                                                                 ORDER
OFFICE OF GENERAL COUNSEL
SOCIAL SECURITY,

                     Defendant.


      This matter is before the Court on plaintiff Allan John Love, Jr.’s (“Love”)
application to proceed in forma pauperis (Filing No. 2). Upon careful review, the Court
finds Love’s application should be granted. The Clerk of the Court shall file the original
complaint and the accompanying pleadings without the prepayment of costs or fees.

      Dated this 6th day of September 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
